Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 11/18/2019, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.



II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik et al US 20180348865 in view of Schmidt US 20100238132 and further in view of Delson et al US 20120232780.

Consider claim 1. Czelnik discloses  an operating apparatus for a vehicle component (fig 1 [0103] operating device in dashboard of vehicle), with an operating panel (fig 1 touchscreen 10), haptic actuator and being mechanically coupled to the operating panel (see fig 1 actuator device 50 connected to housing with touchscreen device [0105-106]), a detector for determining a contact of the operating panel by a user (fig 1 [0134] touch sensitive position detection 30), and a control unit which is connected to the haptic actuator (see fig 1 actuator control apparatus 55 or haptic control apparatus 100 connected to haptic actuator 50 ), to the detector (see fig 1 55 connected to 30), wherein the control unit is set up in such a way that it actuates haptic actuator when contact of the operating panel is detected ( [0106] control apparatus 100 generates actuator activation signals using detected entry parameters e.g. pressure forces and or the detected touch positions, that are converted by actuator control so that the actuator produce haptically perceptible effect) and

Czelnik does not disclose an electric motor having an unbalance mass and a sensor for determining the rotation of the rotor of the electric motor and a control unit which is connected to the electric motor and Control unit connected and to the sensor and initiates a rotor rotation in order to produce haptic feedback on the operating panel, and wherein the control unit is furthermore set up in such a way that it stops the electric motor after detection of a predefined number of revolutions.

Schmidt however discloses an electric motor having an unbalance mass (fig 2D [0066-0067] eccentric rotory mass motor) a control unit which is connected to the electric motor (fig 4 110 [0063][0065] control panel [0067] haptic effect is imparted in response to user touching the touch panel. Touch panel assembly 100] and initiates a rotor rotation in order to produce haptic feedback on the operating panel (see fig 4 where mass is rotated clockwise and produced haptic effect [0067]).

Czelnik contains a "base" device/method of Vehicle with touchscreen device.  Schmidt contains a "comparable" device/method of Vehicle touchscreen apparatus that has been improved in the same way as the claimed invention.  The known "improvement" of Schmidt could have been applied in the same way to the "base" device/method of Czelnik and the results would have been predictable and resulted in an electric motor having an unbalance mass and a control unit which is connected to the electric motor and initiates a rotor rotation in order to produce haptic feedback on the operating panel. Furthermore, both Czelnik and Schmidt use and disclose similar functionality (i.e., providing haptic feedback to users of the touchscreen devices) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Schmidt also provide the benefit of providing haptic feedback at reduced cost [0010 ]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Czelnik as modified by Schmidt do not disclose a sensor for determining the rotation of the rotor of the electric motor and Control unit connected to the sensor and wherein the control unit is furthermore set up in such a way that it stops the electric motor after detection of a predefined number of revolutions.

Delson however discloses a sensor for determining the rotation of the rotor of the electric motor ([0035] sensor detects when the rotating mass passes by. Hall sensor or light sensor [0421-0422] fig 78-81) and Control unit connected to the sensor [0028] controller controls speed of ERM. [0035] controller tracks  the time at which rotating mass of ERM passes by i.e. counts number of rotates and calculates frequency of rotations. Also see fig 31-34 which shows controller connected to actuators.  and wherein the control unit is furthermore set up in such a way that it stops the electric motor after detection of a predefined number of revolutions [0035] with the known frequency the controller can speed up or slow down ERM. [0043] frequency is controlled for each ERM [0044] rotate at first frequency [152]  period of vibrations. Thus, the number of times the ERM rotates is predetermined for a known frequency and known period. Fig 35 [0255] frequency controller. [0447] stopping actuators once need for vibration is no longer imminent.

Czelnik as modified by Schmidt contains a "base" device/method of haptic actuator.  Delson contains a "comparable" device/method of haptic actuator that has been improved in the same way as the claimed invention.  The known "improvement" of Delson could have been applied in the same way to the "base" device/method of Czelnik as modified by Schmidt and the results would have been predictable and resulted in a sensor for determining the rotation of the rotor of the electric motor  and Control unit connected to the sensor and wherein the control unit is furthermore set up in such a way that it stops the electric motor after detection of a predefined number of revolutions. Furthermore, both Czelnik as modified by Schmidt and Delson use and disclose similar functionality (i.e., providing haptic feedback via ERMs) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Delson also provide the benefit of enabling haptic feedback of legacy and new haptic sensations [0009 ] and also enables fast on and off response times for vibration [0447]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 1, wherein the sensor is a proximity sensor, which is oriented towards a part rotated by the electric motor such that it detects the rotation thereof (Delson [0035] The sensor may be an optical reflective sensor, optical pass-through sensor, hall-effect sensor, or other type of sensor ).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 2, wherein the proximity sensor is arranged stationary opposite a radial outer face of the unbalance mass (see Delson fig 78 fig 79 eccentric mass).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 4.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 1, wherein the unbalance mass is formed as a separate part and secured on the rotor (see Delson fig 78 fig 79 shaft 1208 [0378] rotating eccentric mass [0407]. Rotor of the motor [0408]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 1, wherein the unbalance mass has an outer circumference which has segments at different distances from the rotor axis (see Delson fig 78 fig 79 shaft 1208. Also, Schmidt fig 4). 
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 1, wherein the sensor is formed in such a way that it can detect a complete revolution of the rotor (see Delson [419-421] detect frequency velocity phase of ERM)
Motivation to combine is similar to motivation of claim 1. 

Consider claim 7.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 1, wherein the control unit actuates the electric motor in such a way that the rotor performs at least two complete revolutions (Delson fig 54-56  [0152] shows at least two cycles) when a contact of the operating panel is detected ( Czelnik [0106] control apparatus 100 generates actuator activation signals using detected entry parameters e.g. pressure forces and or the detected touch positions, that are converted by actuator control so that the actuator produce haptically perceptible effect).
Motivation to combine is similar to motivation of claim 1. 

Claim 8 is rejected for same reasons as claim 1.

Consider claim 9.  Czelnik as modified by Schmidt and Delson disclose the method according to claim 8, wherein the electric motor is energized such that the rotor performs at least two complete revolutions, in particular at most ten, further in particular at most five complete revolutions (Delson fig 54-56  [0152] shows at least two cycles).
Claim 8 is rejected for same reasons as claim 8.

Consider claim 10.  Czelnik as modified by Schmidt and Delson disclose the method according to claim 8, wherein in step d) the electric motor is stopped by energization in the opposite direction (Delson [0447] spinning down and stopping actuators).
Claim 8 is rejected for same reasons as claim 8.

Consider claim 11.  Czelnik as modified by Schmidt and Delson disclose the operating apparatus according to claim 7, wherein the control unit actuates the electric motor in such a way that the rotor performs at least two complete revolutions (Delson fig 54-56  [0152] shows at least two cycles) when a contact of the operating panel is detected ( Czelnik [0106] control apparatus 100 generates actuator activation signals using detected entry parameters e.g. pressure forces and or the detected touch positions, that are converted by actuator control so that the actuator produce haptically perceptible effect), and fewer than ten revolutions (Delson fig 54-56  [0152] shows at least two cycles).
Motivation to combine is similar to motivation of claim 1. 

Claim 12 is rejected for similar reasons to claim 11.
Claim 13 is rejected for similar reasons to claim 1.


III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yamano et al US 20170136354 discloses an electronic device with haptic actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 04/27/2022Primary Examiner, Art Unit 2692